IN THE SUPREME COURT, STATE OF WYOMING

                                        2014 WY 107

                                                                  April Term, A.D. 2014

                                                                        August 20, 2014


CHRISTOPHER WARDELL JONES,

Appellant
(Defendant),

v.                                                   S-14-0051

THE STATE OF WYOMING,

Appellee
(Plaintiff).


     ORDER AFFIRMING THE JUDGMENT AND SENTENCE OF THE DISTRICT COURT

[¶1]   This matter came before the Court upon its own motion following notification
that Appellant has not filed a pro se brief within the time allotted by this Court. Pursuant
to a plea agreement, Appellant entered unconditional guilty pleas to one count of
conspiracy to commit forgery and one count of misdemeanor possession of cocaine. This
is Appellant’s direct appeal from the resulting convictions. On May 27, 2014,
Appellant’s court-appointed appellate counsel filed a “Motion to Withdraw as Counsel,”
pursuant to Anders v. California, 386 U.S. 738, 744, 87 S.Ct. 1396, 1400, 18 L.Ed.2d 493
(1967). Following a careful review of the record and the “Anders brief” submitted by
counsel, this Court, on June 17, 2014, entered its “Order Granting Motion for Court-
Appointed Counsel to Withdraw.” That Order notified Appellant that the District Court’s
December 13, 2013 “Judgment and Sentence” would be affirmed unless, on or before
August 4, 2014, Appellant filed a brief that persuaded this Court that the captioned appeal
is not wholly frivolous. In said Order, the Court also provided notice that

        ***** at the conclusion of this matter, it will order the district court to enter
        an amended judgment and sentence to correct an omission. The Court will
        order the judgment to specify that Appellant is jointly and severally liable
        for restitution. Such liability was part of the stipulated sentencing
       agreement in this matter. W.R.Cr.P. 11(e)(1)(C). Also, this Court takes
       judicial notice that Appellant’s co-defendant is jointly and severally liable
       for restitution to the victim in this matter. See State v. Natasha Rae
       Dorman, Natrona County Criminal Action 19396-B, Judgment and
       Sentence entered 2/11/2014. It would be inconsistent for Appellant to be
       otherwise. See also Bush v. State, 2003 WY 156, ¶ 26, 79 P.3d 1178, 1187
       (Wyo. 2003) (“The trial court additionally ordered that Bush’s obligation
       be joint and several with Sparby’s ordered restitution to assure that the
       victim would not receive a windfall.”).

[¶2]   This Court also finds the Judgment and Sentence should be corrected in one
further respect. The Court notes that, although Appellant was given an adequate firearms
advisement (as required by Wyo. Stat. Ann. § 7-11-507(a)), the district court’s “Judgment
and Sentence” does not include a statement to that effect, as required by W.R.Cr.P.
32(b)(1)(E) and Starrett v. State, 2012 WY 133, ¶¶ 11-12, 19, 286 P.3d 1033, 1037-38,
1040 (Wyo. 2012).

[¶3]   Now, taking note that Appellant, Christopher Wardell Jones, has not filed a brief
or other pleading within the time allotted, the Court finds that the district court’s
“Judgment and Sentence” should be affirmed and that this matter should be remanded for
the corrections noted above. It is, therefore,

[¶4]  ORDERED that the District Court’s December 13, 2013 “Judgment and
Sentence” be, and the same hereby is, affirmed; and it is further

[¶5]    ORDERED that this matter is remanded to the district court for entry of an
amended Judgment and Sentence, which shall include a provision for joint and several
liability and shall also include the firearms advisement required by Wyo. Stat. Ann. § 7-
11-507(a).

[¶6]   DATED this 20th day of August, 2014.

                                                BY THE COURT:

                                                /s/

                                                E. JAMES BURKE
                                                Chief Justice